DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Office Action
The previous recited 35 U.S.C. 112(f) interpretations are withdrawn due to amendments.  The previous recited 35 U.S.C. 112(b) rejections are withdrawn due to amendments.  The previous recited 35 U.S.C. 103 rejections are withdrawn due to amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
Step 1: As an initial matter, the claim is to one of the four enumerated statutory categories (i.e. a process, machine, manufacture, or composition of matter).
Step 2A Prong 1: The limitation of analyze a plurality of patterns of respective states of the plurality of components in connection with a changing state of at least one of the plurality of components in the targeted area, based on the information stored in the database, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computers” language, the limitation in the context of this claim encompasses the user manually analyzing the patterns in connection with a changing data based on the provided information. 
Similarly, the limitation of generate a work plan based on an extraction pattern by the deep learning circuitry wherein the extraction pattern is extracted at least one specific pattern from the plurality of patterns analyzed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more computers,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “one or more computers” language, the limitation in the context of this claim encompasses the user manually generating a work plan based on the extracted pattern. 
Similarly, the limitation of generate a first matrix data that expresses an open state or a blocked state of each of the circuit breakers and disconnectors as 0 or 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the deep learning circuitry,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the deep learning circuitry” language, the limitation in the context of this claim encompasses the user manually generating a matrix that expresses the state of the circuit breakers and disconnectors. 
Similarly, the limitation of generate a second matrix data that expresses a conductive state or a non- conductive state each of the power-distribution boards as 0 or 1, wherein the conductive state or the non-conductive state is corresponding to the open state or the blocked state of each of the circuit breakers and disconnectors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the deep learning circuitry,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the deep learning circuitry” language, the limitation in the context of this claim encompasses the user manually generating a matrix that expresses the state of the power-distribution boards. 
Similarly, the limitation of acquire feature amounts of each of the plurality of patterns by the multilayered neural network learned with a learning data including the first matrix data and the second matrix data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the deep learning circuitry,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the deep learning circuitry” language, the limitation in the context of this claim encompasses the user manually acquiring feature amounts by using a neural network with the above mentioned matrices. 
Similarly, the limitation of extract the extraction pattern depending on the feature amounts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the deep learning circuitry,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the deep learning circuitry” language, the limitation in the context of this claim encompasses the user manually extracting the pattern depending on the feature amounts. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a database configured to store information which relates to a plant constructed with a plurality of components, the plurality of components comprising at least circuit breakers, disconnectors, and power-distribution boards, the information comprising a relationship between the plurality of components;  deep learning circuitry that includes an intermediate layer comprising a multilayered neural network: and one or more computers. The database, deep learning circuitry, and one or more computers are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Further, the claim recites the receive a targeted area information defining a targeted area of an isolation work in the plant limitation. This limitation is recited at a high level of generality and amounts to mere receiving data, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database, deep learning circuitry, and one or more computers amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Further, the receive a targeted area information defining a targeted area of an isolation work in the plant limitation was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Conclusion: The claim is not patent eligible. 

Regarding Claim 2:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than one or more computers, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually verifying the pattern. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more computers.  The one or more computers is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Regarding Claim 5:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the database and the one or more computers, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually generating the learning data based on past work plan. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the database and the one or more computers.  The database and the one or more computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites storing information on the past work plan. This limitation is recited at a high level of generality and amounts to mere storing information, which is a form of insignificant extra-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the database and the one or more computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the storing information on the past work plan was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” or “receiving or transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed limitation is well-understood, routine, conventional activity is supported under Berkheimer.   Accordingly, the claim is not patent eligible.

	
Regarding Claim 7:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the deep learning circuitry, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitations encompass the user manually setting a reward, extracting a plurality of patterns, and extracting a pattern having the highest reward. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the deep learning circuitry.  The deep learning circuitry is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the deep learning circuitry amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Regarding Claim 8:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than the deep learning circuitry and one or more computers, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitations encompasses the user manually  extracting an operation procedure based on the pattern, and generating a work plan. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the deep learning circuitry and one or more computers.  The  deep learning circuitry and one or more computers is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the deep learning circuitry and one or more computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Regarding Claim 9:  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than one or more computers, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, the limitation encompasses the user manually performing one of the analyses . 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more computers.  The one or more computers is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more computers amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claim is not patent eligible.  

Claim 10 is rejected on the same grounds as claim 1.

Response to Arguments
Regarding the 35 U.S.C. 101 abstract idea rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the claims implement a practical application.  Examiner disagrees for at least the following reasons.
In order for a practical application to be found in the claims, the additional elements must integrate the abstract idea into that practical application.  In exemplary claim 1, the additional elements are generic computer components of a database, deep learning circuitry, and one or more computers, and there is a functional additional element of receiving data.  The generic computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The functional additional element is recited at a high level of generality and amounts to mere receiving data, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claims do not provide a practical application and are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Hare et al. (U.S. Patent Application Publication 2016/0306725) discloses a hierarchical fault detection and isolation system, method, and/or computer program product that facilitates fault detection and isolation in a complex networked system while reducing the computational complexity and false alarms is provided.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123